DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Request for Continued Examination filed on 18 February 2021.
Claims 1 – 6 and 15 – 20 are pending and examined below. Claims 7 – 14 are withdrawn due to a restriction requirement.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 18 February 2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 January 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“an inspection station” (claim 16).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 

Claim Objections
Claim 3 is objected to because of the following informalities:  
Regarding claim 3, the limitation “an RFID scanner” should read “a RFID scanner”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 16 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Regarding claim 16, the limitation “the plurality of destinations includes an inspection station, and in response to a failure to verify that the shipment set is formed 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 19, the limitation “the received packaged shipment sets” in line 3 is indefinite because the limitation lacks antecedent basis.  For purposes of compact prosecution, the Examiner interprets the limitation “the received packaged shipment sets”” to mean “the packaged shipment sets” referring to previously recited “packaged shipment sets” in claim 19, line 2.  Please note the ambiguity arises when claim 19 recites “packaged shipment sets” in line 2, recites “the received packaged shipment sets” in line 3, and then recites “the packaged shipment sets” in line 4 such that the claim element “the received packaged shipment sets” is a different claim element that “the packaged shipment sets”.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, and 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Feijen et al. (US 2015/0360433 A1), hereinafter Feijen, in view of Olmstead et al. (US 8,939,369 B2), hereinafter Olmstead.



Regarding claim 1, Feijen discloses a system for automating packaging of varying shipment sets, comprising: 
a control unit (62, fig. 4A) for receiving from a database stored information on the size of items and the number of items forming a shipment set (67, fig. 4A) according to a ([0069], ll. 9 – 16 describes the system/control unit can look up or receive stored dimensions on the size of items forming the shipment set according to the dispatch order in databases.  [0067], ll. 19 – 29 and [0122], ll. 27 – 43 describes the control unit stores the number of items belonging to the shipment set according to the dispatch order when the number of items is inputted either manually or automatically into the control system wherein the stored information on the number of items is recalled to compare the stored information of the number of items belonging to the shipment set according the dispatch order with the current information of the number of items present on a specific input conveyer based on information provided by indicators 70. One having ordinary skill in the art would recognize that in the same manner that dimension data is stored in the databases, the number of items belonging to the shipment set according to the dispatch order would also be stored on the databases when the number of items is inputted into the control system, and when the stored information on the number of items is recalled, control unit 62 would receive the stored information from the databases to make the comparison), said number of items being two or more (fig. 4a shows items 67 as more than two items), 
an information acquiring device (70A – C, fig. 4A) for acquiring current information on the items being actually arranged for said shipment set ([0122], ll. 12 – 16 and 43 – 47 describes indicators 70A – C acquires current information on the position of the items arranged for a shipment set and further describes indicator 70A measures the length, width, and height dimensions of the items arranged for a shipment set), said information acquiring device (70A – C) being communicatively coupled with said (62) ([0122], ll. 18 – 19) and said control unit (62) being configured to calculate, either based on the stored information from said database or based on the current information from the information acquiring device, the dimensions of a custom sized cardboard box for packaging the shipment set ([0126], ll. 13 – 19), 
a box forming station (portion of 73 that cuts and creases elements 41 – 49 of box 40, fig. 4A) for forming said custom sized cardboard box (as shown in fig. 2D) having a bottom wall (41, fig. 2C), four side walls (42, 43, 44, 45, fig. 2D) and an open top (as shown in fig. 2D), 
a packaging station (area or station A, annotated figs. 4B, 4C, 4D) for packaging the items forming the shipment set into said custom sized cardboard box (as shown in figs. 4B, 4C, 4D), and 
a lid placing station (area or station B, annotated figs. 4E, 4H, 4K) for closing said custom sized cardboard box with an appropriate lid (as shown in figs. 4E – 4M), 
wherein said control unit (62) is configured for performing a verification by determining a deviation between said current information on the items actually arranged for said shipment set and the stored information on said number of items forming said shipment set according to the dispatch order from said database to verify that the shipment set is formed according to the dispatch order ([0067], ll. 19 – 29 and [0122], ll. 27 – 43 describes the control unit stores the number of items belonging to the shipment set according to the dispatch order when the number of items is inputted either manually or automatically into the control system wherein the stored information on the number of items is recalled to compare the stored information of the number of items belonging to the shipment set according the dispatch order with the current information of the number of items present on a specific input conveyer based on information provided by indicators 70.  In case the result of such a comparison or verification indicates that these numbers differ then control unit 62 can give an alarm signal to an operator and/or can deactivate input conveyor 69 simultaneously with said alarm signal).

Feijen further discloses the information acquiring device is configured to acquire current information on the size of items actually arranged for a the shipment set ([0122], ll. 43 – 47 and [0125]) and the control unit is configured to receive stored information on the size of items in a shipment set from databases ([0069], ll. 9 – 16); however, Feijen does not explicitly disclose said control unit is configured for performing a verification by determining a deviation between said current information on the items actually arranged for said shipment set and the stored information on said size of items forming said shipment set according to the dispatch order from said database to verify that the shipment set is formed according to the dispatch order.
However, Olmstead teaches said control unit (130, fig. 1) is configured for performing a verification by determining a deviation between current information on the items actually arranged for said shipment set and the stored information on said size of the items from said database (140, fig. 1) to verify that the shipment set forming said shipment set according to the dispatch order is formed according to the dispatch order (Col. 18, II. 19 – 43 describes exception identification system 130 is configured to recognize when the dimensions or size of an object calculated by the three-dimensional model created by the exception identification system 130 does not correspond with the physical dimensions of an object associated with the decoded optical code in the stored object information wherein the Examiner deems the dimensions or size of an object calculated by the three-dimensional model created by the exception identification system 130 as the claimed “current information” and the physical dimensions of an object associated with the decoded optical code in the stored object information as the claimed “stored information”. Col. 18, II. 44 – 53 describes stored information on the size of the items is stored in database 140. Col. 18, II. 34 – 43 describes an exception or verification is given if the dimensions or size of an object calculated by the three-dimensional model created by the exception identification system 130 differs with the physical dimensions of an object associated with the decoded optical code in the stored object information. Col. 18, I. 63 – col. 19, I. 24 describes that multiple objects each with individual optical codes can be scanned at one time wherein the Examiner deems the multiple objects as the claimed “said shipment set according to the dispatch order”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for automating packaging of varying shipment sets, as disclosed by Feijen, with said control unit is configured for performing a verification by determining a deviation between current information on the items actually arranged for said shipment set and the stored information on said size of the items from said database to verify that the shipment set is formed according to the dispatch order, as taught by Olmstead, with the motivation to verify that all items of a shipment set determined by machine readable information are 
Please note, Feijen discloses the information acquiring device is configured to acquire current information on the size of items actually arranged for a the shipment set and the control unit is configured to receive stored information on the size of items in a shipment set, thus the teachings of Olmstead would simply incorporate the additional function of comparing the current information on the size of items actually arranged for a the shipment set acquired by the information acquiring device to the stored information on the size of items in a shipment set from the databases onto the control device of Feijen.

Regarding claim 3, Feijen, as modified by Olmstead, discloses the invention as recited in claim 1.  
Feijen further discloses said information acquiring device (70A – C, fig. 4A) comprises at least one of: a barcode scanner, a RFID scanner, a camera, a data base with at least one of item information and dispatch order information, a length measuring device, and a 3D measuring device ([0122], ll. 15 – 16 describes indicators 70A – C can be in the form of cameras) (Please note ([0069], ll. 9 – 16 also suggests barcode scanning and RFID detection implying a barcode scanner and a RFID scanner).


Regarding claim 6, Feijen, as modified by Olmstead, discloses the invention as recited in claim 1. 
(portion of 73 that cuts and creases elements 50 – 55 of box 40, fig. 4A) for forming a custom sized lid for said custom sized cardboard box.
 
Regarding claim 15, Feijen, as modified by Olmstead, discloses the invention as recited in claim 1. 
Feijen does not explicitly disclose a diverting unit which diverts said shipment set to one of a plurality of destinations, wherein the plurality of destinations includes said packaging station.
However, Olmstead teaches a diverting unit which diverts said shipment set to one of a plurality of destinations (col. 21, l. 62 – col. 22, l. 9 describes when exception handling system 135 determines the exception should be automatically resolved, a mechanical arm or other device may automatically push the objection to side of conveyors 110 into an exception bin.  One of ordinary skill in the art would recognize that when exception handling system 135 determines no exceptions are found, a mechanical arm or other device would permit the items to continue towards its intended destination thus Olmstead teaches a diverting unit or mechanical arm that diverts items either to the exception bin if an exception is found or to the intended destination of the items if no exceptions are found.  One having ordinary skill in the art would further recognize that with the incorporations of the teachings of Olmstead with the invention of Feijen, exception handling system 135 of Olmstead would occur indicator 70A of Feijen along conveyor 69 and that the intended destination of the items is packaging are or station A).
(col. 21, l. 62 – col. 22, l. 9).

Regarding claim 16, Feijen, as modified by Olmstead, discloses the invention as recited in claim 1. 
Feijen does not explicitly disclose the plurality of destinations includes an inspection station, and in response to a failure to verify that the shipment set is formed according to the dispatch order the diverting unit diverts the shipment set to the inspection 
However, Olmstead teaches the plurality of destinations includes an inspection station, and in response to a failure to verify that the shipment set is formed according to the dispatch order the diverting unit diverts the shipment set to the inspection station (col. 21, l. 62 – col. 22, l. 9 describes when exception handling system 135 determines the exception should be automatically resolved, a mechanical arm or other device may automatically push the objection to side of conveyors 110 into an exception bin wherein the Examiner deems the exception bin as the claimed “inspection station).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for automating packaging of varying shipment sets, as disclosed by Feijen, as modified (col. 21, l. 62 – col. 22, l. 9).

Regarding claim 20, Feijen, as modified by Olmstead, discloses the invention as recited in claim 1. 
Feijen further discloses an assembly line (69, fig. 4A) upon which the shipment set is assembled and then transported to the information acquiring device (70A – C, fig. 4A).

Claims 2 and 4 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Feijen, in view of Olmstead, in further view of Linnell et al. (US 9,828,128 B1), hereinafter Linnell.

Regarding claim 2, Feijen, as modified by Olmstead, discloses the invention as recited in claim 1.
Feijen, as modified by Olmstead, does not explicitly disclose at least a positioning device for gripping the items forming the shipment set and placing the items in the custom sized cardboard box.
However, Linnell teaches at least a positioning device (142, fig. 6) for gripping the items forming the shipment set and placing the items (ix, iy, fig. 6) in the custom (370, fig. 7) (figs. 6 and 7 shows robotic device 142 gripping items ix, iy, forming the shipping set and placing items ix, iy, in cardboard box 370).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for automating packaging of varying shipment sets, as disclosed by Feijen, as modified by Olmstead, with at least a positioning device for gripping the items forming the shipment set and placing the items in the custom sized cardboard box, as taught by Linnell, with the motivation to optimally position and orient the items in the custom sized cardboard box .

Regarding claim 4, Feijen, as modified by Olmstead, discloses the invention as recited in claim 1.
Feijen, as modified by Olmstead, does not explicitly disclose a box marking unit providing a machine readable identifier for the custom sized cardboard box, said machine readable identifier permanently or temporarily attached to the custom sized cardboard box or to a device for transporting the custom sized cardboard box.
However, Linnell teaches a box marking unit (col. 21, II. 65 – 67 describes automated packaging manufacturing system 150 is configured to manufacture protective structure 378 and col. 25, II. 31 – 35 describes identifiers 379a, 379b are provided on protective structures 378 thus it is implied that a box marking unit is part of automated packaging manufacturing system 150 to apply identifiers 379a, 379b to protective structures 378) providing a machine readable identifier (139a, 139b, fig. 7; col. 25, II. 38 – 42 describes identifiers 139a and 139b include a radio-frequency identification (RFID) that can be used to identify protective structures 378a and 378b wirelessly wherein the Examiner deems a radiofrequency identification a machine readable identifier) for the custom sized cardboard box (370, fig. 7), said machine readable identifier (378a, 378b) permanently or temporarily attached to the box or to a device for transporting the custom sized cardboard box (fig. 7 shows identifiers 139a and 139b on protective structures 378a and 378b attached to cardboard box 370).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for automating packaging of varying shipment sets, as disclosed by Feijen, as modified by Olmstead, with a box marking unit providing a machine readable identifier for the custom sized cardboard box, said machine readable identifier permanently or temporarily attached to the custom sized cardboard box or to a device for transporting the custom sized cardboard box, as taught by Linnell, with the motivation to be able to track the custom sized cardboard box and identify the items within the custom sized cardboard box while the custom sized cardboard box undergoes further processing.

Regarding claim 5, Feijen, as modified by Olmstead, discloses the invention as recited in claim 1.
Feijen further teaches a display device (65, fig. 4A) at said packaging station (area or station A, annotated figs. 4B, 4C, 4D).
Feijen, as modified by Olmstead, does not explicitly disclose a displaying device for providing instructions on arranging the items in said custom sized cardboard box.
(col. 19, II. 7 – 14 describes a display device to display information related to packaging specification 16) for providing instructions on arranging the items in said custom sized cardboard box (col. 19, II. 7 - 14 describes a display device to display information such as spatial mapping and col. 18, l. 56 - col. 19, l. 2 describes spatial mapping providing simulations to improve packaging specification based on the outcome of the specification wherein the Examiner deems part of improving the packaging specification means improving the arrangement of items thus the display device provides instruction on the arrangement of items in cardboard box 370 as shown in fig. 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for automating packaging of varying shipment sets, as disclosed by Feijen, as modified by Olmstead, with a displaying device at said packaging station for providing instructions on arranging the items in said custom sized cardboard box, as taught by Linnell, with the motivation to optimize packaging specification to have a sufficient volume to accommodate an arrangement of items in the custom sized cardboard box.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Feijen, in view of Olmstead, in further view of Systema (US 2015/0360801 A1).

Regarding claim 17, Feijen, as modified by Olmstead, discloses the invention as recited in claims 15.

However, Systema teaches the packaging station is a first packaging station, the system includes a second packaging station, and the plurality of destinations includes the second packaging station ([0027], ll. 37 – 70 describes a verification based on weight of the items wherein if the weight of the items is larger than a previously set threshold value, the items are diverted, via a diverter, from a first packaging station to a second packaging station).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for automating packaging of varying shipment sets, as disclosed by Feijen, as modified by Olmstead, with the packaging station is a first packaging station, the system includes a second packaging station, and the plurality of destinations includes the second packaging station, as taught by Systema, with the motivation to allow the packaging of items in a custom sized cardboard box larger than the custom sized cardboard boxes provided in the first packaging station or that require the certain conditions such as in a pressurized environment, which can be either overpressure or sub-atmospheric pressure ([0027], ll. 60 – 70).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Feijen, in view of Olmstead, in further view of Systema, in further view of Lyon et al. (US 2014/0291112 A1), hereinafter Lyon.

Regarding claim 18, Feijen, as modified by Olmstead, as further modified by Systema, discloses the invention as recited in claim 17.
Feijen, as modified by Olmstead, as further modified by Systema, further discloses the diverting unit is a first diverting unit.
Feijen, as modified by Olmstead, as further modified by Systema, does not explicitly disclose the system further comprising: a second diverting unit which in a first orientation diverts said custom sized cardboard box to one of the plurality of destinations, and in a second orientation diverts said custom sized cardboard box to another of the plurality of destinations.
However, Lyon teaches the system further comprising: a second diverting unit (130, 131, fig. 1a) which in a first orientation diverts said custom sized cardboard box to one of the plurality of destinations (fig. 1a shows input conveyor switch 130 diverting in a first orientation upward as shown in fig. 1a towards a plurality of pick zones or packaging stations), and in a second orientation diverts said custom sized cardboard box to another of the plurality of destinations (fig. 1a shows input conveyor switch 131 diverting in a second orientation downward as shown in fig. 1a towards a plurality of pick zones or packaging stations).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for automating packaging of varying shipment sets, as disclosed by Feijen, as modified by Olmstead, as further modified by Systema, with the system further comprising: a second diverting unit which in a first orientation diverts said custom sized cardboard box ([0026]).

Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 19, Upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed “a joining unit that receives packaged shipment sets from both the first packaging station and the second packaging station and places the received packaged shipment sets onto a single transportation line, which carries the packaged shipment sets to the lid placing station.”  The closest prior art, Lyon, discloses a joining unit that receives packaged shipment sets from both the first packaging station and the second packaging station and places the received packaged shipment sets onto a single transportation line, which carries the packaged shipment sets to a shipping zone.  Feijen discloses that each packaging station has its own individual lid placing station and there would be no motivation to place a package with a lid onto a single transportation line, .

Response to Arguments
Applicant's arguments, filed 18 February 2021, with respect to the rejection of claims 1 – 6 under 35 USC §103 have been fully considered but they are not persuasive.
Applicant argues:
Claim 1 recites, inter alia, "a control unit for receiving from a database stored information on the size of items and the number of items forming a shipment set according to a dispatch order, said number of items being two or more . . . wherein said control unit is configured for performing a verification by determining a deviation between said current information on the items actually arranged for said shipment set and the stored information on said size of items and said number of items forming said shipment set according to the dispatch order from said database to verify that the shipment set is formed according to the dispatch order."

The Office Action admits that Linnell as modified by Systema as asserted by the Office Action fails to disclose a control unit configured for performing a verification by determining a deviation between current information on the items actually arranged for the shipment set and the stored information on the size of the items forming the shipment set according to the dispatch order to verify that the shipment set is formed according to the dispatch order as recited in claim 1. The Office Action asserts that Olmstead, specifically reference # 130 in Fig. 1, discloses a control unit as recited in claim 1. 

According to Olmstead, "[e]xception identification system 130 is configured to determine whether optical codes read by optical code reading system 120 are associated with three-dimensional models generated by object measurement system 115." Thus, Olmstead determines a verification of the current information of the items on the conveyer (i.e., whether the size of the item being scanned matches the label of the item being scanned). (Olmstead, col. 6, 11. 21-24). 
However, the system recited in claim 1 requires more. Specifically, a verification that both the size and the number of the items being verified matches with a shipping set according to a dispatch order. If boxes are created based only on the measured actual dimensions of the items about to be packaged, there is no check that these items are actually the items of a specific dispatch order. (See p. 4, 11. 6-9). 

In other words, Olmstead verifies whether the items on the scanner match the label (optical code) that is on the scanned items. "When an optical code reader attempts to read an optical code on an object, an error may occur . .. the present inventors have recognized a need to accurately identify and handle errors and unexpected events that occur in automated readers." (See Olmstead, col. 1, 11. 40-49). 

According to MPEP 2141.02 VI, prior art must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. Thus, Applicant submits that a person of skill in the art considering Olmstead as a whole would implement a function of checking whether all arriving optical codes on a conveyor belt are attached to an item that matches a size corresponding to the optical code, but would not implement a function of verifying "by determining a deviation between said current information on the items actually arranged for said shipment set and the stored 

The system of claim 1, on the other hand, verifies whether the items on the scanner are the items that make up the dispatch order. Accordingly, Applicant submits that independent claim 1 and its associated dependent claims 2-6 are allowable over Linnell in view of Systema and further in view of Olmstead as asserted by the Office Action.

	In response to Applicant’s argument that Linnell, as modified by Systema, as further modified by Olmstead, does not disclose the limitation “wherein said control unit is configured for performing a verification by determining a deviation between said current information on the items actually arranged for said shipment set and the stored information on said size of items and said number of items forming said shipment set according to the dispatch order from said database to verify that the shipment set is formed according to the dispatch order", one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In other words, Systema discloses the modified limitation “wherein said control unit is configured for performing a verification by determining a deviation between said current information on the items actually arranged for said shipment set and the stored information on said number of items forming said shipment set according to the dispatch order from said database to verify that the shipment set is formed according to the dispatch order” but does not expressly disclose the modified limitation “wherein said control unit is configured for performing a verification by determining a deviation between said current information on the items actually arranged for said shipment set and the stored information on said size of items forming said shipment set according to the dispatch order from said database to verify that the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731